Citation Nr: 0914329	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-43 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to an initial compensable disability rating 
for chronic otitis media in the right ear, to include the 
residuals of such disorder.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1980 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, that denied service connection for 
chronic otitis media in the right ear and obstructive sleep 
apnea.  In January 2007, the Board remanded the claims for 
additional development.

In August 2008, the Board granted the Veteran's claim of 
entitlement to service connection for chronic otitis media in 
the right ear and remanded the claim of entitlement to 
service connection for obstructive sleep apnea for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claims for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2008).

In August 2008, the Board remanded the claim for service 
connection for obstructive sleep apnea in part for the 
purpose of obtaining an opinion regarding whether his alleged 
exposure to contaminants as a result of his involvement in 
the overhaul of the U.S.S. Jouett caused or contributed to 
his development of obstructive sleep apnea.  The examiner, 
however, did not provide the requested opinion.  As a result, 
the etiological opinion provided is inadequate, because all 
of the information requested was not obtained.  Because the 
opinion obtained is inadequate for rating purposes, an 
additional remand for an etiological opinion is necessary.  
See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the claim of entitlement to an initial 
compensable disability rating for chronic otitis media in the 
right ear, to include the residuals of such disorder, in a 
statement received in March 2009, the Veteran disagreed with 
the initial rating assigned following the grant of service 
connection.  The Veteran has not yet been issued a statement 
of the case on that issue.  Where a notice of disagreement 
has been filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall issue the Veteran 
a Statement of the Case concerning the 
issue of entitlement to an initial 
compensable disability rating for 
chronic otitis media in the right ear, 
to include the residuals of such 
disorder, and inform of his appeal 
rights.

2.  The RO/AMC shall forward the 
Veteran's claims file to the examiner 
who conducted the October 2008 opinion 
for the purpose of obtaining a 
supplemental opinion addressing whether 
there is a 50 percent probability or 
greater that the Veteran's alleged 
exposure to contaminants while 
overhauling the U.S.S. Jouett caused or 
contributed to his development of 
obstructive sleep apnea.  If the 
examiner who conducted the October 2008 
examination is not available, the 
claims file should be forwarded to an 
alternative, appropriate examiner.  No 
further examination of the Veteran is 
necessary unless the examiner 
determines otherwise.  A complete 
rationale for the opinion expressed, 
with citation to relevant medical 
findings, must be provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.  Specific attention is 
directed to the requested examination 
report.  The RO/AMC shall ensure that 
the medical report is complete and in 
full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinion requested, it must be 
returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2008); 
see also Stegall, 11 Vet. App. at 268.

4.  The RO/AMC will then readjudicate 
the Veteran's claims, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claims as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




